ALLEN, J.
17. Where a written instrument is payable at a future day, with interest, and nothing is stated therein as to the commencement of the interest period, the interest is computed from the date of the instrument.
2. When one contracts to loan money to another for use in building contracts, and sets aside the money in readiness to be paid the borrower in installments as the building progresses, the withholding of the money from use constitutes a valuable consideration and the lender is entitled to interest according to the terms of the contract until such time as the borrower notifies the lender that he will not use the money.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day, Kin-kade and Robinson, JJ., concur.